DETAILED ACTION
This Office Action is a response to Applicant's filed on 11/03/21. By virtue of this amendment, claims 1-28 are currently presented in the instant application.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over by Chen (US Pub. No: 2016/0278176).
Regarding claim 23, Chen discloses in figure 4 that, a zero-crossing detector circuit(430) for use in a dimmer having a switching circuit (450 or 460) and a controller(420), the zero-crossing detector circuit (430) comprising: an input configured to be electrically coupled to alternating current (AC) power (paragraph[0013-0014]); and an output configured to be electrically coupled to the controller(420) and the zcd and DC supply (430) circuit of Chen is obviously disclose or capable of performing that, wherein the zero-crossing detector circuit(430) is configured to provide a tri- state zero-crossing signal to the output, the tri-state zero-crossing signal comprising a low voltage level of substantially zero, a positive 
Regarding claim 24, Chen obviously disclose in figure 4 that, wherein the positive intermediate voltage level is used to determine a misfiring of the switching circuit with respect to the AC power. Paragraphs[ 0013-0015].
Regarding claim 25, Chen discloses in figure 4 that, further comprising a bias.
Regarding claim 26, Chen discloses in figure 4 that, wherein the bias is selectively enabled to selectively electrically couple the bias to the output.
Regarding claim 27, Chen obviously disclose or capable of performing that, in figure 4, wherein: when the bias is not enabled, the zero-crossing signal is at: the low voltage level  the switching circuit (triac) is in an ON state, the low voltage level if the AC power is within  negative half- cycle, of the positive high voltage level if the switching circuit is in an OFF state during a positive half-cycle of the AC power, and when the bias is enabled, the zero-crossing signal is at the positive intermediate voltage level if the switching circuit is in the ON state. Paragraphs [0013-0015].
	Regarding claim 28, Chen obviously disclose or capable of performing that, in figure 4, wherein the zero- crossing signal is at the positive intermediate voltage level if the switching circuit is in an ON state.
Allowable Subject Matter
Claims 1-22 are allowed.

Citation of pertinent prior art
 	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
	  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 6 AM to 3:00 PM.

 
/Minh D A/
Primary Examiner
Art Unit 2844